UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1247


In re: STEVEN-GLENN:JOHNSON,

                Petitioner.



      On Petition for Writ of Mandamus.       (4:10-cv-00151-BR)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Steven-Glenn:Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Steven-Glenn:Johnson (“Johnson”) has filed a petition

for a writ of mandamus in which he requests that this court

order the district court to calendar a hearing on his request

for    a    preliminary           injunction     and      rule   on     that    request.        He

further seeks an order directing the district court to order the

United States Marshal’s Service to serve Defendants in Johnson’s

civil action with both a copy of the complaint he filed in the

district court and a notice of the hearing on his request for a

preliminary injunction.

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary         circumstances.             Kerr    v.    United    States

Dist.       Court,         426    U.S.   394,       402    (1976);      United       States     v.

Moussaoui,           333    F.3d    509,    516-17        (4th   Cir.     2003).         Johnson

carries the heavy burden of establishing that he has no other

adequate         means       to    attain     the     relief     sought        and    that     his

entitlement to such relief is clear and indisputable.                                     In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Mandamus may not be used as a substitute for appeal.                                      In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

                 We    deny       Johnson’s     mandamus     petition          insofar    as    it

relates         to    his    request     that    the      district       court       calendar    a

hearing on his request for a preliminary injunction and order

the Marshal’s Service to serve Defendants in Johnson’s action

                                                 2
with a copy of his complaint and a notice of the hearing.                  This

relief is not available by way of mandamus.

            We deny Johnson’s mandamus petition as moot insofar as

it relates to his request that the district court rule on his

request for a preliminary injunction.               The district court has

denied     Johnson’s   motion   seeking        a   preliminary       injunction.

Glenn:Johnson v. Thomas, No. 4:10-cv-00151-BR (E.D.N.C. April 8,

2011).

            Accordingly,   although       we   grant    leave   to   proceed   in

forma pauperis, we deny the petition for writ of mandamus.                     We

dispense    with   oral    argument   because          the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                PETITION DENIED




                                      3